                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                  5:18-cv-148-FDW

GARY D. GOCHIE,                     )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )                         ORDER
KEN BEAVER, et al.,                 )
                                    )
            Defendants.             )
____________________________________)

         THIS MATTER is before the Court on initial review of Plaintiff’s Amended Complaint,

(Doc. No. 9). Plaintiff is proceeding in forma pauperis.

         I.     BACKGROUND

         Pro se Plaintiff is a North Carolina inmate who is currently incarcerated at the Alexander

Correctional Institution. Plaintiff has filed an Amended Complaint pursuant to 42 U.S.C. §§ 1983

in which he complains about the conditions of his confinement at Alexander C.I. Plaintiff names

as Defendants: Alexander C.I. Superintendent Ken Beaver, Assistant Superintendent Eric Dye,

Unit Manager Kenny Boteat, Assistant Unit Manager Elizabeth Powell, and Correctional Officer

Green.

         Construing the Amended Complaint liberally and accepting it as true, Plaintiff’s nightlight

went out and it was not replaced for more than 120 days; the cell lights were not turned off after

the final count on more than one occasion, resulting in sleep deprivation; there is no hot water in

the cells and showers; clean clothes are not given out for days at a time; meals are not properly

prepared and served hot; grievances are unfiled and the few replies that Plaintiff received are “hot

air” replies without any remedy; Plaintiff is being denied access to the courts insofar as there is no



                                                  1
law library, his receipt of court mail is delayed, he does not have a copy of the Federal Rules of

Civil Procedure, and he does not have the funds to pay for copies; and mail censorship is occurring

insofar as Alexander C.I. will not accept “free books” from distributors. (Doc. No. 9-1 at 5).

        Plaintiff seeks injunctive relief, nominal, punitive, and compensatory damages, and costs

and fees.

        II.     STANDARD OF REVIEW

        A “court shall dismiss [a prisoner’s] case at any time if the court determines that ... the

action or appeal ... fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e)(2)(B)(ii). A complaint should not be dismissed for failure to state a claim “unless ‘after

accepting all well-pleaded allegations in the plaintiff's complaint as true and drawing all reasonable

factual inferences from those facts in the plaintiff's favor, it appears certain that the plaintiff cannot

prove any set of facts in support of his claim entitling him to relief.’” Veney v. Wyche, 293 F.3d

726, 730 (4th Cir. 2002) (quoting Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999)).

In its frivolity review, a court must determine whether the Complaint raises an indisputably

meritless legal theory or is founded upon clearly baseless factual contentions, such as fantastic or

delusional scenarios. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989).

        A pro se complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972); see also Smith v. Smith, 589 F.3d 736, 738 (4th Cir. 2009) (“Liberal construction of the

pleadings is particularly appropriate where … there is a pro se complaint raising civil rights

issues.”). However, the liberal construction requirement will not permit a district court to ignore

a clear failure to allege facts in his complaint which set forth a claim that is cognizable under

federal law. Weller v. Dep’t of Soc. Servs., 901 F.2d 387 (4th Cir. 1990). A pro se complaint must

still contain sufficient facts “to raise a right to relief above the speculative level” and “state a claim



                                                    2
to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007);

see Ashcroft v. Iqbal, 556 U.S. 662 (2009) (the Twombly plausibility standard applies to all federal

civil complaints including those filed under § 1983 and Bivens). This “plausibility standard

requires a plaintiff to demonstrate more than a sheer possibility that a defendant has acted

unlawfully.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (internal quotation marks

omitted). He must articulate facts that, when accepted as true, demonstrate he has stated a claim

entitling him to relief. Id.

        III.    DISCUSSION

(1)     Conditions of Confinement

        The Eighth Amendment prohibits punishments that “involve the unnecessary and wanton

infliction of pain.” Estelle v. Gamble, 429 U.S. 97, 103 (1976) (quoting Gregg v. Georgia, 428

U.S. 153, 173 (1976)). “It not only outlaws excessive sentences but also protects inmates from

inhumane treatment and conditions while imprisoned.” Williams v. Benjamin, 77 F.3d 756, 761

(4th Cir.1996). The Constitution “does not mandate comfortable prisons, … but neither does it

permit inhumane ones.” Farmer v. Brennan, 511 U.S. 825, 832 (1994) (quoting Rhodes v.

Chapman, 452 U.S. 337, 349 (1981)). Thus, prison official must provide sentenced prisoners with

adequate food, clothing, shelter, and medical care, and “take reasonable measures to guarantee

the[ir] safety….” Hudson v. Palmer, 468 U.S. 517, 526-27 (1984); see Farmer, 511 U.S. at 832-

34. Inmates’ claims that prison officials disregarded specific known risks to their health or safety

are analyzed under the deliberate indifference standard of the Eighth Amendment. See Pressly v.

Hutto, 816 F.2d 977, 979 (4th Cir.1987). To establish the imposition of cruel and unusual

punishment, a prisoner must prove two elements: (1) “the deprivation of [a] basic human need was

objectively sufficiently serious,” and (2) “subjectively the officials act[ed] with a sufficiently



                                                 3
culpable state of mind.” Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995) (quoting Strickler v.

Waters, 989 F.2d 1375, 1379 (4th Cir.1993) (quotation omitted).

       To establish a violation of the Eighth Amendment in the context of a challenge to

conditions of confinement, an inmate must allege (1) a “sufficiently serious” deprivation under an

objective standard and (2) that prison officials acted with “deliberate indifference” to the inmate’s

health and safety under a subjective standard. Wilson v. Seiter, 501 U.S. 294, 297-99 (1991). A

sufficiently serious deprivation occurs when “a prison official’s act or omission ... result[s] in the

denial of the minimal civilized measure of life’s necessities.’” Id. at 298 (citing Rhodes, 452 U.S.

at 347).

       Plaintiff alleges that he went without a night light for several months, that lights are left on

after the final count at night, cells and showers lack hot water, clean clothes are not provided daily,

and meals are sometimes insufficient and not served hot.

       The conditions of confinement that Plaintiff has identified amount to nothing more than

“routine discomfort [that] is part of the penalty that criminal offenders pay for their offenses

against society.” Strickler, 989 F.2d at 1380. They are not sufficiently serious to amount to a

constitutional violation. See, e.g., Shrader v. White, 761 F.2d 975 (4th Cir.1985) (allegations that

there were leaking ceilings, cold water in cells, dripping shower heads, the shower area was

covered in rust, mold, and mildew, and shower controls did not work failed to state an Eighth

Amendment claim); Smith v. Does, 2009 WL 305099 (S.D.W.Va. Feb. 6, 2009) (allegations of

inadequate ventilation, no desk or chair, inadequate space between beds, inadequate head room for

inmates on top bunks, poor lighting, poor hygiene resulting in offensive odor, sound pollution,

locker disrepair, and mattresses without proper covers did not rise to the level of an Eighth

Amendment claim). Therefore, Plaintiff’s claim that the conditions of his confinement violate the



                                                  4
Eighth Amendment will be dismissed.

(2)    Grievances

       “[T]he Constitution creates no entitlement to grievance procedures or access to any such

procedure voluntarily established by a state.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994). A

prisoner’s “access to and participation in the prison’s grievance process are not constitutionally

protected….” Taylor v. Lang, 483 Fed. Appx. 855, 857 (4th Cir. 2012).

       Plaintiff has no constitutionally recognized right to engage in the prison grievance

procedure. Therefore, his claim that he is not being provided with a grievance procedure or remedy

will be dismissed.

(3)    Access to Courts

       Inmates have a constitutional right to a “reasonably adequate opportunity to present

claimed violations of fundamental constitutional rights to the courts” which a state may not abridge

or impair. Bounds v. Smith, 430 U.S. 817, 821 (1977); Hudspeth v. Figgins, 584 F.2d 1345, 1347

(4th Cir. 1978). To make out a prima facie case of denial of access to the courts, the inmate cannot

rely on conclusory allegations; instead, he must identify with specificity an actual injury resulting

from official conduct. Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996). The injury

requirement is not satisfied by any type of frustrated legal claim; the prisoner must demonstrate

that his nonfrivolous post-conviction or civil rights legal claim has been frustrated or impeded. See

Lewis v. Casey, 518 U.S. 343, 353 (1996). “Impairment of any other litigating capacity is simply

one of the incidental (and perfectly constitutional) consequences of conviction and incarceration.”

Casey, 518 U.S. at 355.


       Plaintiff alleges that mail from courts is being delayed and that he does not have access to

a prison library, procedural rules, or photocopies. This claim is facially insufficient because


                                                 5
Plaintiff fails to allege that Defendants’ actions caused him any actual injury. Therefore, Plaintiff’s

claim that he has been deprived of access to the courts will be dismissed.

(5)    Mail

       The First Amendment states that “Congress shall make no law … abridging the freedom

of speech….” U.S. Const. Amend I. The First Amendment applies to the states through the

Fourteenth Amendment. See Everson v. Bd. of Educ., 330 U.S. 1, 15 (1947). A prison inmate

retains those First Amendment rights that are not inconsistent with his status as a prisoner or with

the legitimate penological objectives of the corrections system. Pell v. Procunier, 417 U.S. 817,

822 (1974); Pittman v. Hutto, 594 F.2d 407, 410 (4th Cir. 1979). When a prison restriction infringes

upon an inmate’s First Amendment rights, the alleged infringement “must be evaluated in the light

of the central objective of prison administration, safeguarding institutional security.” Bell v.

Wolfish, 441 U.S. 520, 547 (1979) (citing Jones v. N.C. Prisoners’ Labor Union, 433 U.S. 119,

129 (1977)).

       As a general rule, prisoners have the right to both send and receive mail. See Thornburgh

v. Abbott, 490 U.S. 401, 408 (1989); Pell v. Procunier, 417 U.S. 817 (1974). Restrictions on this

right are valid if they are reasonably related to legitimate penological interests. Turner v. Safley,

482 U.S. 78, 89 (1987). For instance, a prisoner’s First Amendment interest in corresponding does

not preclude prison officials from examining mail to ensure that it does not contain contraband.

Wolff v. McDonnell, 418 U.S. 539, 576 (1974).

       Plaintiff alleges generally that Alexander C.I. will not accept “free books” from

distributors. Plaintiff alleges that he has had books sent to him that Alexander C.I. denied.

       This claim is too vague, conclusory, and lacking in factual support to state a claim against

any of the Defendants and will be dismissed. See Fed. R. Civ. P. 8(a)(2) (short and plain statement



                                                  6
is required); Simpson v. Welch, 900 F.2d 33, 35 (4th Cir. 1990) (conclusory allegations,

unsupported by specific allegations of material fact are not sufficient); Dickson v. Microsoft Corp.,

309 F.3d 193, 201-02 (4th Cir. 2002) (a pleader must allege facts, directly or indirectly, that support

each element of the claim).

       IV.      CONCLUSION

       For the reasons stated herein, the Amended Complaint fails to state a claim upon which

relief can be granted and is therefore dismissed without prejudice.

       IT IS, THEREFORE, ORDERED that:

       1. The Amended Complaint, (Doc. No. 9), is DISMISSED pursuant to 28 U.S.C. §

             1915(e)(2)(B)(ii).

       2. The Clerk is directed to close this case.

                                              Signed: November 13, 2018




                                                  7
